Citation Nr: 1432047	
Decision Date: 07/17/14    Archive Date: 07/22/14

DOCKET NO.  09-23 204A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for the period of November 9, 2007 through March 7, 2010; in excess of 30 percent for the period from May 1, 2011 through October 17, 2013; and in excess of 60 percent for the period beginning October 18, 2013, for a left knee disability, status-post total left knee replacement.

2.  Entitlement to an initial rating in excess of 10 percent for a right knee disability.

3.  Entitlement to an initial compensable rating for the period of November 9, 2007 through June 2, 2009, and a rating in excess of 10 percent for the period beginning June 3, 2009, for the residuals of a left his osteoarthropathy.

4.  Entitlement to a rating in excess of 10 percent for status post right foot lapidus bunionectomy, first metatarsalphalangeal joint and Tailor's bunionectomy, fifth metatarsalphalangeal joint. 

5.  The propriety of a rating reduction for a right hip disability status post hip arthroplasty of the femoral and acetabular components.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1975 to October 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, and from a March 2008 rating decision by the RO in St. Petersburg, Florida.  Original jurisdiction over the claims file now resides with the Winston-Salem RO.

The evidence shows while the right hip and left knee disabilities have been readjudicated in rating decisions related to convalescence, the last statements of the case concerning the issues on appeal were issued in June 2009 (bilateral knees, left hip, right foot) and January 2010 (reduction of the rating for the right hip).  Significantly, since that time, several volumes of evidence have been added to the claims file that have not been considered by the Agency of Original Jurisdiction.  See 38 C.F.R. § 19.37(b) (2013).  As this matter is being remanded for a Travel Board hearing, the Board strongly recommends the issuance of a Supplemental Statement of the Case PRIOR to any hearing to relieve due process concerns.  

Additionally, a different veterans service organization which represented the Veteran prior to Disabled American Veterans, whose VA Form 21-22 was received in June 2010, filed an appellate brief in May 2014, addressing issues that are not before the Board and have not been perfected on appeal.  The Veteran's representative of record remains Disabled American Veterans.  

The Board has reviewed the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) paperless files in its consideration of the appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran indicated in June 2010 that she desired a Travel Board hearing at the Winston-Salem RO.  As she has not been provided a hearing, the matter must be remanded.  38 C.F.R. § 20.704 (2013).  

Accordingly, the case is REMANDED for the following action:

After issuing any necessary supplemental statement of the case and affording the appellant an opportunity to respond, the RO must take appropriate steps in order to schedule the Veteran for a personal hearing in accordance with her June 2010 request.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

